Exhibit 10.8
 
CONSULTING AGREEMENT


CONSULTING AGREEMENT (the “Agreement”) dated as of _______________ by and
between _______________ (the “Consultant”) and Great West Resources, Inc. (the
“Company”).
 
WHEREAS, the Company desires to engage Consultant as a consultant and in
connection therewith to provide certain consulting services related to the
Company’s business and Consultant is willing to be engaged by the Company as a
consultant and to provide such services, on the terms and conditions set forth
below.
 
NOW, THEREFORE, in consideration of the mutual covenants and agreements
contained herein, the receipt and sufficiency of which are hereby acknowledged,
the Company and Consultant agree as follows:
 
1.           Consulting.                      The Company hereby retains
Consultant, and Consultant hereby agrees to make itself available as a
consultant to the Company, upon the terms and subject to the conditions
contained herein.
 
2.           Duties of Consultant.


(a)           The Company hereby engages Consultant to perform the services
listed on the attached Exhibit A (the "Services") during the Term (as defined
below). Notwithstanding the foregoing, the Services shall not (unless the
Consultant is appropriately licensed, registered or  there is an exemption
available from such licensing or registration) include, directly or indirectly
any activities which require the Consultant to register as a broker-dealer under
the Securities Exchange Act of 1934.
 
(b)           The parties hereto acknowledge and agree that the Services to be
provided are in the nature of advisory services only, and Consultant shall have
no responsibility or obligation for execution of the Company’s business or any
aspect thereof nor shall Consultant have any ability to obligate or bind the
Company in any respect.  Consultant shall have control over the time, method and
manner of performing the Services.
 
3.           Term.  Subject to the provisions for termination hereinafter
provided, the term of this Agreement shall commence on the date hereof (the
“Effective Date”) and shall continue through _____________________ (the “Term”)
and shall be automatically renewed for successive one (1) year periods
thereafter unless either party provides the other party with written notice of
its intention not to renew this Agreement at least 30 days prior to the
expiration of the initial term or any renewal term of this Agreement.
 
4.           Compensation. In consideration of the Services to be rendered by
Consultant hereunder, during the Term the Company agrees to pay the Consultant
as follows:
 
$240,000 payable in 24 equal monthly payments, at the sole discretion of the
Company, of either (i) $10,000 cash or (ii) 200,000 shares (the “Shares”) of the
Company’s common stock, par value $0.0001 per share (the “Common Stock”). The
Company and the Consultant agree that upon an Early Termination (as defined in
Section 7), any amounts remaining outstanding of the $240,000 shall be
immediately paid in full in cash or Common Stock at the Company’s sole
discretion and no outstanding Shares shall be cancelled.


(a)           If the shares of Common Stock outstanding at any time after the
date hereof are subdivided or combined into a greater or smaller number of
shares of Common Stock, or if a dividend is paid on the Common Stock in shares
of Common Stock, the Shares issued pursuant to this Section 4 shall be adjusted
proportionately, in each such case by the ratio which the total number of shares
of Common Stock outstanding immediately after such event bears to the total
number of shares of Common Stock outstanding immediately prior to such event. 


 
 

--------------------------------------------------------------------------------

 
(b)           Other than in connection with (i) full or partial consideration in
connection with a strategic merger, acquisition, consolidation or purchase of
substantially all of the securities or assets of a corporation or other entity,
(ii) the Company’s issuance of securities in connection with strategic license
agreements and other partnering arrangements so long as such issuances are not
for the purpose of raising capital, (iii) the Company’s issuance of Common Stock
or the issuances or grants of options to purchase Common Stock to employees,
directors, and consultants, pursuant to plans that shall have been approved by a
majority of the board of directors and (iv) securities issuable upon the
exercise or exchange of or conversion of any securities exercisable or
exchangeable for or convertible into shares of Common Stock issued and
outstanding on the date of this Agreement on the terms in effect on the
Effective Date including the permissible amendment thereof after the Effective
Date (collectively, the foregoing (i) through (iv) are “Excepted Issuances”), if
at any time after the date hereof, the Company shall agree to or issue (the
“Lower Price Issuance”) any Common Stock or securities convertible into or
exercisable for shares of Common Stock (or modify any of the foregoing which may
be outstanding) to any person or entity at a price per share or conversion or
exercise price per share which shall be less than $0.05 per share, then the
Company shall issue to the Consultant such additional number of shares of Common
Stock such that the Consultant shall own an aggregate total number of shares of
Common Stock as if the Consultant had purchased an aggregate of $240,000 shares
of Common Stock at the Lower Price Issuance.  


5.           Representations and Warranties of the Consultant.  This Agreement
and the issuance of the Shares hereunder is made by the Company in reliance upon
the express representations and warranties of the Consultant, which by
acceptance hereof the Consultant confirms that:


(a)
The Shares issued to the Consultant pursuant to this Agreement are being
acquired by the Consultant for its own account, for investment purposes, and not
with a view to, or for sale in connection with, any distribution of the Shares.



(b)
The Shares must be held by the Consultant indefinitely unless they
are  registered under the Securities Act and any applicable state securities
laws, or an exemption from such registration is available. The Company is under
no obligation to register the Shares or to make available any such exemption.



(c)
Consultant further represents that Consultant has had access to the financial
statements or books and records of the Company, has had the opportunity to ask
questions of the Company concerning its business, operations and financial
condition and to obtain additional information reasonably necessary to verify
the accuracy of such information.



(d)
Unless and until the Shares are registered under the Securities Act, all
certificates representing the Shares and any certificates subsequently issued in
substitution therefore and any certificate for any securities issued pursuant to
any stock split, share reclassification, stock dividend or other similar capital
event shall bear legends in substantially the following form:



 
THESE SECURITIES HAVE NOT BEEN REGISTERED OR OTHERWISE QUALIFIED UNDER THE
SECURITIES ACT OF 1933 (THE 'SECURITIES ACT') OR UNDER THE APPLICABLE OR
SECURITIES LAWS OF ANY STATE. NEITHER THESE SECURITIES NOR ANY INTEREST THEREIN
MAY BE SOLD, TRANSFERRED, PLEDGED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF
REGISTRATION UNDER THE SECURITIES ACT OR ANY APPLICABLE SECURITIES LAWS OF ANY
STATE, UNLESS PURSUANT TO EXEMPTIONS THEREFROM.



(e)
The Consultant is an “accredited investor” as such term is defined in Rule 501
of Regulation D promulgated under the Securities Act.



6.           Expenses.  Consultant shall be entitled to prompt reimbursement by
the Company for all reasonable ordinary and necessary travel, entertainment, and
other expenses incurred by Consultant during the term of this Agreement,
including any renewal or extension terms (in accordance with the policies and
procedures established by the Company) in the performance of its duties and
responsibilities under this Agreement; provided, that Consultant shall properly
account for such expenses in accordance with Company policies and
procedures.  In addition, Consultant shall be entitled to reimbursement of legal
fees incurred by Consultant in connection with negotiation or enforcement of
this Agreement and related to any matter arising under this Agreement or the
performance of Consultant’s services.


 
 

--------------------------------------------------------------------------------

 
7.           Termination.   This Agreement may be terminated by either party
upon giving written notice to the other party if the other party is in default
hereunder and such default is not cured within thirty (30) days’ of receipt of
written notice of such default (an “Early Termination”).  Following the initial
Term, either party may, in its discretion and at its option terminate this
Agreement at any time upon thirty (30) days’ written notice to the other party,
provided, however, the provisions providing compensation to Consultant, as well
as Section 4, 6, 7, 8, and 16, shall survive such termination.
 
8.           Confidential Information.   Consultant recognizes and acknowledges
that by reason of Consultant’s retention by and service to the Company before,
during and, if applicable, after the Term, Consultant will have access to
certain confidential and proprietary information relating to the Company’s
business, which may include, but is not limited to, trade secrets, trade
“know-how,” product development techniques and plans, formulas, customer lists
and addresses,  financing services, funding programs, cost and pricing
information, marketing and sales techniques, strategy and programs, computer
programs and software and financial information (collectively referred to as
“Confidential Information”).  Consultant acknowledges that such Confidential
Information is a valuable and unique asset of the Company and Consultant
covenants that it will not, unless expressly authorized in writing by the
Company, at any time during the Term (or any renewal Term) use any Confidential
Information or divulge or disclose any Confidential Information to any person or
entity except in connection with the performance of Consultant’s duties for the
Company and in a manner consistent with the Company’s policies regarding
Confidential Information.  Consultant also covenants that at any time after the
termination of this Agreement, directly or indirectly, it will not use any
Confidential Information or divulge or disclose any Confidential Information to
any person or entity, unless such information is in the public domain through no
fault of Consultant or except when required to do so by a court of law, by any
governmental agency having supervisory authority over the business of the
Company or by any administrative or legislative body (including a committee
thereof) with jurisdiction to order Consultant to divulge, disclose or make
accessible such information.  All written Confidential Information (including,
without limitation, in any computer or other electronic format) which comes into
Consultant’s possession during the Term (or any renewal Term) shall remain the
property of the Company.  Except as required in the performance of Consultant’s
duties for the Company, or unless expressly authorized in writing by the
Company, Consultant shall not remove any Confidential Information from the
Company’s premises, except in connection with the performance of Consultant’s
duties for the Company and in a manner consistent with the Company’s policies
regarding Confidential Information.  Upon termination of this Agreement, the
Consultant agrees to return immediately to the Company all written Confidential
Information (including, without limitation, in any computer or other electronic
format) in Consultant’s possession.
 
9.           Independent Contractor.  It is understood and agreed that this
Agreement does not create any relationship of association, partnership or joint
venture between the parties, nor constitute either party as the agent or legal
representative of the other for any purpose whatsoever; and the relationship of
Consultant to the Company for all purposes shall be one of independent
contractor.  Neither party shall have any right or authority to create any
obligation or responsibility, express or implied, on behalf or in the name of
the other, or to bind the other in any manner whatsoever.
 
10.           Conflict of Interest.  Each party hereto waives any conflicts of
interest and other allegations that it has not been represented by its own
counsel.
 
11.           Waiver of Breach.  The waiver by any party hereto of a breach of
any provision of this Agreement shall not operate nor be construed as a waiver
of any subsequent breach.
 
12.           Binding Effect; Benefits.  The Consultant may not assign its
rights hereunder without the prior written consent of the Company, and any such
attempted assignment without such consent shall be null and void and without
effect.  This Agreement shall inure to the benefit of, and shall be binding
upon, the parties hereto and their respective successors, permitted assigns,
heirs and legal representatives.
 
13.           Notices.  All notices and other communications which are required
or may be given under this Agreement shall be in writing and shall be deemed to
have been duly given (a) when delivered in person, (b) one (1) business day
after being mailed with a nationally recognized overnight courier service, or
(c) three (3) business days after being mailed by registered or certified first
class mail, postage prepaid, return receipt requested, to the parties hereto.


 
 

--------------------------------------------------------------------------------

 
 
14.           Entire Agreement; Amendments.  This Agreement contains the entire
agreement and supersedes all prior agreements and understandings, oral or
written, between the parties hereto with respect to the subject matter
hereof.  This Agreement may not be changed orally, but only by an agreement in
writing signed by the party against whom any waiver, change, amendment,
modification or discharge is sought.
 
15.           Severability.  The invalidity of all or any part of any provision
of this Agreement shall not render invalid the remainder of this Agreement or
the remainder of such provision.  If any provision of this Agreement is so broad
as to be unenforceable, such provision shall be interpreted to be only so broad
as is enforceable.
 
16.           Governing Law; Consent to Jurisdiction.  This Agreement, the
construction, interpretation, and enforcement hereof, and the rights of the
parties hereto with respect to all matters arising hereunder shall be governed
by and construed in accordance with the law of the State of New York without
giving effect to the principles of conflicts of law thereof.  Each of the
parties hereto each hereby submits for the sole purpose of this Agreement and
any controversy arising hereunder to the exclusive jurisdiction of the state
courts in the State of New York.  The parties agree that any and all disputes,
claims or controversies arising out of or relating to this Agreement shall be
submitted to JAMS, or its successor, for mediation, and if the matter is not
resolved through mediation, then it shall be submitted to JAMS, or its
successor, for final and binding arbitration pursuant to the clause set forth in
Paragraph 4 below. The place of mediation/arbitration shall be New York, New
York.  Judgment upon the award rendered by the arbitrators may be entered in any
court having jurisdiction thereof.
 
 
1.
Either party may commence mediation by providing to JAMS and the other party a
written request for mediation, setting forth the subject of the dispute and the
relief requested.

 
2.
The parties will cooperate with JAMS and with one another in selecting a
mediator from the JAMS panel of neutrals and in scheduling the mediation
proceedings. The parties agree that they will participate in the mediation in
good faith and that they will share equally in its costs.

 
3.
All offers, promises, conduct and statements, whether oral or written, made in
the course of the mediation by any of the parties, their agents, employees,
experts and attorneys, and by the mediator or any JAMS employees, are
confidential, privileged and inadmissible for any purpose, including
impeachment, in any arbitration or other proceeding involving the parties,
provided that evidence that is otherwise admissible or discoverable shall not be
rendered inadmissible or non-discoverable as a result of its use in the
mediation.

 
4.
Either party may initiate arbitration with respect to the matters submitted to
mediation by filing a written demand for arbitration at any time following the
initial mediation session or at any time following 45 days from the date of
filing the written request for mediation, whichever occurs first (“Earliest
Initiation Date”). The mediation may continue after the commencement of
arbitration if the parties so desire.

 
5.
At no time prior to the Earliest Initiation Date shall either side initiate an
arbitration or litigation related to this Agreement except to pursue a
provisional remedy that is authorized by law or by JAMS Rules or by agreement of
the parties. However, this limitation is inapplicable to a party if the other
party refuses to comply with the requirements of Paragraph 2 above.

 
6.
All applicable statutes of limitation and defenses based upon the passage of
time shall be tolled until 15 days after the Earliest Initiation Date. The
parties will take such action, if any, required to effectuate such tolling.





17.           Headings.  The headings herein are inserted only as a matter of
convenience and reference, and in no way define, limit or describe the scope of
this Agreement or the intent of the provisions thereof.
 
18.           Counterparts.  This Agreement may be executed in one or more
counterparts, each of which shall be deemed an original and all of which
together shall constitute one and the same instrument.  Signatures evidenced by
facsimile transmission will be accepted as original signatures.
 


[SIGNATURE PAGE FOLLOWS]

 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of the date first above written.
 




COMPANY:


GREAT WEST RESOURCES, INC.
 
 


By:                                           
Name:
Title:
 
 




CONSULTANT:




By:                                           
Name:
Title:
 
 

 
 

--------------------------------------------------------------------------------

 

Exhibit A


Services
 
Provide advice and support for the Company, including but not limited to,
business development, corporate structure, strategic and business planning,
selecting management and other functions reasonably necessary for advancing the
business of the Company.
 
